Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5-11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 3,159,943) in view of Gilbert (US 7,712,276).
Regarding claims 1, 2, Sugar discloses a composite siding panel 30, comprising:
a backing member 56 having a front face, a rear face opposite the front face thereof, and longitudinally extending first and second side edges (Fig 1, 2);
a siding member 32 having a front face, a rear face opposite the front face thereof, and longitudinally-extending first and second side edges (Fig 1, 2); and
an adhesive coating 58 that joins the rear face of the siding member 32 to the front face of the backing member (Fig 24), (Col 4, Lines 46-51); and
wherein the first side edge of the siding member extends outwardly beyond the first side edge of the backing member to create an overhang 55, and the second side edge of the siding member is aligned with the second side edge of the backing member (Fig 6, 9).
Sugar discloses the siding member and the backing member being secured by an adhesive, but does not specifically discloses the adhesive being a continuous coating that runs substantially from within 3/16 of an inch from the first side edge of the backing member to within 3/16 of an inch from the second side edge of the backing member or the adhesive coating also extends substantially from a top edge of the backing member to a bottom edge thereof or the adhesive coating extends substantially from the first side edge to the second side edge of the backing member and from a top edge of the siding member to a bottom edge of the backing member. However, Gilbert discloses a composite siding panel 12 having a backing member 20 and a siding member 14, the backing member 20 having a front major surface and an adhesive 22 applied to substantially coat the front major surface of the backing member, (Fig 1, 2), (Col 3, Lines 18-26). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel of Sugar to have the adhesive applied to substantially the entire front surface of the backing member as taught by Gilbert in order to provide a strong connection between the backing member and the siding member.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the adhesive coating would run substantially from within 3/16 of an inch from the first side edge of the backing member to within 3/16 of an inch from the second side edge of the backing member; the adhesive coating also would extend substantially from a top edge of the backing member to a bottom edge thereof and the adhesive coating would extend substantially from the first side edge to the second side edge of the backing member and from a top edge of the siding member to a bottom edge of the backing member. Examiner concludes this because the limitation “within 3/16 of an inch” encompass the adhesive being applied to the entire front major surface of the backing member (0 of an inch) or to substantially the front major surface of the backing member (0-3/16 of an inch). 
Regarding claim 5, Sugar discloses as discussed in claim 1, but does not disclose the siding member overhangs the backing member by at least 0.375 inches. However, it would have been an obvious matter of design choice to modify the overhang of Sugar to be at least 0.375 inches, since such a modification would have involved a mere change in the size of the overhang. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 6, Sugar discloses the rear face of the backing member 56 is substantially planar, and wherein the backing member further includes longitudinally-extending first and second side faces that are substantially planar and substantially parallel to each other (Fig 1, 2, 9).
Regarding claim 7, Sugar discloses the backing member 56 is shape-molded and composed of, polystyrene or polyurethane foam, but does not specifically discloses closed-cell expanded foam. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use closed-cell expanded foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it will provide a higher insulation. 
Regarding claim 8, Sugar discloses the siding member 32 is formed from aluminum, (Col 3, Lines 21-24).
Regarding claim 9, Sugar discloses as discussed in claim 1, but does not disclose the backing member has one or more contours defined therein and the siding member has one or more complementary-shaped contours defined therein. However, Gilbert further discloses the siding panel 12 having the backing member 20 having one or more contours defined therein and the siding member 14 has one or more complementary-shaped contours (Fig 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel to have one or more contours as taught by Gilbert in order to provide an ornamental appearance of a plurality of siding panels.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 10, Sugar discloses the siding member 32 includes a nailing hem 46 located proximate a top end thereof, the nailing hem having a plurality of apertures 48 therein (Fig 1, 4), (Col 3, Lines 48-52).
Regarding claim 11, Sugar discloses the nailing hem 46 runs from the first side face of the siding member to short of the second side face at 52 (Fig 6, 7).
Regarding claim 14, Sugar discloses the siding member 32 includes a locking flange 36 located proximate a top end thereof and a locking lip 44 located proximate a bottom end thereof, wherein the locking flange is complementary in shape to the locking lip (Fig 5), (Col 3, Lines 41-45).

5.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 3,159,943) in view of Gilbert (US 7,712,276) and further in view of Culpeper (US 6,029,415). Sugar modified by Gilbert discloses as discussed in claim 1, but does not disclose a top end of the backing member extends upwardly beyond a top end of the siding member, the backing member includes a laterally-extending relief channel defined in the rear face thereof and located proximate a bottom end thereof, the relief channel running from the first side edge to the second side edge of the backing member, and the relief channel is shaped to fit a top end of the backing member. However, Culpeper discloses a siding panel 5 having a top end 34 of the backing member 12 extends upwardly beyond a top end of the siding member 10, (Fig 1, 2), the backing member 12 includes a laterally-extending relief channel 42 defined in the rear face thereof and located proximate a bottom end thereof, the relief channel 42 running from the first side edge to the second side edge of the backing member, and the relief channel 42 is shaped to fit a top end 34 of the backing member 12 (Fig 1-4) . Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel of Sugar to have a top end and a relief channel as taught by Culpeper in order to provide a joint between an adjacent siding panel placed in a vertical direction.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

6.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 3,159,943) in view of Gilbert (US 7,712,276) and further in view of Warner (US 3,468,086).
Regarding claims 15, Sugar discloses an adhesive layer applied between the backing member and the siding member, but does not specifically disclose an adhesive layer on a rear surface of the overhang. However, Warner discloses a panel having a backing member 12 and a sheet 14 having an overhang 32 including adhesive layer on a rear surface of the overhang (Fig 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel of Sugar to have an adhesive layer on a rear surface of the overhang as taught by Warner in order to secure the overhang to the adjacent siding panel. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 16, Warner discloses the adhesive layer as discussed in claim 15, but does not specifically disclose the adhesive layer comprises an acrylic adhesive. However, the particular type adhesive layer, absent any criticality, is only considered to be the use of a “preferred” or “optimum” adhesive out of a plurality of well-known adhesives that a person having ordinary skill in the art at the time the invention was made would have find obvious to provide using routine experimentation based, among other things, on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus. See In re Leshin. 125 USPQ 416 (CCPA 1960) where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.
Regarding claims 17-18, Sugar modified by Gilbert discloses the claimed composite siding panel as discussed above in the rejections of claims 1 and 15, but does not disclose wherein an adhesive layer extends vertically along a rear surface of the overhang. However, Warner discloses a panel having a backing member 12 and a sheet 14 having an overhang 32 including adhesive layer extending vertically along on a rear surface of the overhang (Fig 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel of Sugar to have an adhesive layer on a rear surface of the overhang as taught by Warner in order to secure the overhang to the adjacent siding panel. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugar (US 3,159,943) in view of Gilbert (US 7,712,276) and further in view of Bahnmiller (US 8,635,828). Sugar discloses a siding system kit, comprising:
a composite siding panel 30 that comprises:
a backing member 56 having a front face, a rear face opposite the front face thereof, and longitudinally extending first and second side edges;
a siding member 32 having a front face, a rear face opposite the front face thereof, and longitudinally-extending first and second side edges; and, the rear face of the siding member being attached to the front face of the backing member; and
an adhesive coating 58 that joins the rear face of the siding member 32 to the front face of the backing member (Fig 24), (Col 4, Lines 46-51),
wherein the first side edge of the siding member extends outwardly beyond the first side edge of the backing member to create an overhang 55, and the second side edge of the siding member is aligned with the second side edge of the backing member (Fig 6-9).
Sugar discloses the siding member and the backing member being secured by an adhesive, but does not disclose the adhesive being a continuous coating that runs substantially from within 3/16 of an inch from the first side edge of the backing member to within 3/16 of an inch from the second side edge of the backing member. However, Gilbert discloses a composite siding panel 12 having a backing member 20 and a siding member 14, the backing member 20 having a front major surface and an adhesive applied to substantially coat the front major surface of the backing member, (Fig 2), (Col 3, Lines 18-26). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the siding panel of Sugar to have the adhesive applied to substantially the entire front surface of the backing member as taught by Gilbert in order to provide a strong connection between the backing member and the siding member.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the adhesive coating would run substantially from within 3/16 of an inch from the first side edge of the backing member to within 3/16 of an inch from the second side edge of the backing member. Examiner concludes this because the limitation “within 3/16 of an inch” encompass the adhesive being applied to the entire front major surface of the backing member (0 of an inch) or to substantially the front major surface of the backing member (0-3/16 of an inch).
Sugar does not disclose a double-sided tape comprising: a foam core with two opposing surfaces; and an adhesive layer on each of the two opposing surfaces. However, Bahnmiller discloses a method of installing composited building panels to a framework including the use of a double-sided tape 17 comprising: a foam core with two opposing surfaces; and an adhesive layer on each of the two opposing surfaces (Col 6, Lines 58-64), (Fig 6, 7). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Sugar and Gilbert to include a double sided tape as taught by Bahnmiller in order to applied the tape when is desired to separate two construction materials to reduce thermal bypass and prevent them from sweating or corroding.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date.
Response to Arguments
8.	Applicant’s arguments, see Remarks, filed 04/14/2022, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  The Double Patenting Rejection of Claims 1, 2, 5-20 has been withdrawn. 
	In response to Applicant’s arguments that Fig 1 of Gilbert is a partial view and there is no teaching or suggestion that part of the panel shown includes the edge, or that adhesive 22 on an edge of the siding panel. Examiner would like to note that Figure 1 is indeed a partial view of the siding panel showing a break in the upper left corner of the siding panel indicated by the irregular line and another partial view showing a portion of the siding member removed in order to show the adhesive 22 is also indicated by an irregular line. Further, Examiner wants to note that as understood in the drafting of a figure, any partial view in the figure is indicated by an irregular line. Applicant’s attention is directed to Fig 2B that clearly shows how the partial view is indicated by an irregular line in the upper and right side of the drawing. Thus, with what is shown in Fig 1 of Gilbert in combination with Gilbert’s disclosure on Col 3, Lines 18-26 it is understood that the adhesive is applied to substantially the entire front surface of the backing member.
	Furthermore, Examiner’s position in the Response to Arguments presented in the Non-Final Office Action of 10/07/2020 is maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
06/28/2022